DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 4-27-22.
Claims 23-26 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-27-22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are drawn to nucleic acid molecules, which are products of nature.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the nucleic acids claimed have little or no difference from naturally occurring products.  The claims do not include any elements that add significantly more to any judicial exceptions, and does not include features that demonstrate that the recited products are markedly different from what exists in nature.
Therefore, the claim of single stranded oligonucleotides amounts to nothing more than obvious derivatives of natural occurring products.  See Watanabe et al (Nature, Vol. 453, pages 539-544 (2008)), describing naturally occurring siRNA clusters (see esp. Figure 3 and text, pages 541-542, Accession No. AB334852).
The claimed invention is directed to minor modifications of naturally occurring nucleic acid molecules, whether isolated or not, that are not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (6-13-13).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26, in line 2, recite “having SEQ ID NO: …”.  It is unclear whether the term “having” refers to a linear open-chained non-coding sequence comprising or consisting of the corresponding SEQ ID NO.  In addition, since these claims depend from claim 23, which recites a linear open-chained non-coding sequence… selected from these SEQ ID Nos., claim 23 is interpreted as consisting of the listed sequences.  Due to this interpretation of claim 23, it also appears that claims 24-26 are not further limiting than claim 23.
Appropriate correction and clarification are required.

Allowable Subject Matter
 SEQ ID Nos. 7, 8 and 9 appear free of the prior art searched and of record.  However, please note the above rejections that apply to the claimed subject matter..

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-16-22
/JANE J ZARA/Primary Examiner, Art Unit 1635